Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 6, 7, 11, 14, 15, 18, 19, 22, 23, 25, 26, 28, 29, 31-33, 36-39, 41, 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closets prior art of record is Menyo et al. (WO 2017/040883 Al), hereinafter Menyo.
Regarding claim 1,  Menyo meet the claimed a method of fabricating a three-dimensional object by three-dimensional inkjet printing, (Menyo teaches the method to be used for ink-jet additive manufacturing, pg. 19, lines 18-20) the object comprising, in at least a portion thereof, a cyanate ester-containing polymeric network, (cyanate ester dual cure resin compositions useful for additive manufacturing, pg. 5, lines 10-30) the method comprising sequentially forming a plurality of layers in a configured pattern corresponding to the shape of the object, thereby fabricating the object, wherein a formation of at least a portion of said layers comprises dispensing a first modeling material formulation which comprises a first curable material being a thermally-curable cyanate ester ((ii) monomers and/or prepolymers) said at least two modeling material formulations further comprise a second curable material being different from said first curable material, (Menyo teaches (ix) optionally, a co-monomer and/or a co-prepolymer, pg. 6, lines 1-3) and optionally an agent for promoting hardening of said second curable material, thereby fabricating the three-dimensional object.
and a second modeling material formulation which comprises an activating agent for promoting polymerization of said cyanate ester and is devoid of said first curable material.
It would not have been obvious to one of ordinary skill in the art to modify the formulation of Menyo to create second modeling material formulation which comprises an activating agent for promoting polymerization of said cyanate ester and is devoid of said first curable material. The method of Menyo requires a single formulation for a continuous liquid interface, pg. 15, or an ink-jet method, pg. 19. However, neither embodiment teaches or suggests a second formulation devoid of the first curable material to be combined with the first formulation, and such a modification would change the principal operation of Menyo. 
The remaining claims are allowed at least due to each claim’s dependence on claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744